Citation Nr: 0919733	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for lumbar strain.

[The issues of entitlement to an increased rating for 
varicose veins of the right lower extremity and an increased 
(compensable) rating for scars from bilateral varicose vein 
surgery are the subject of another decision under a different 
docket number.]


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1994 to 
March 1995. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

In a November 2007 decision, the Board denied the Veteran's 
claim of entitlement to service connection for lumbar strain.  
The remote procedural history of this issue was set forth in 
the Board's decision and will not be repeated here.  

The Veteran did not appeal the Board's November 2007 
decision.  On June 20, 2008, the RO received the Veteran's 
claim to reopen service connection for lumbar strain.  In an 
October 2008 rating decision, the RO denied the reopening of 
a claim of service connection for lumbar strain.  The Veteran 
perfected an appeal of that denial.

Issues not on appeal

In its November 2007 decision, the Board also denied the 
Veteran's claim of entitlement to service connection for 
acne.  She has not since raised that matter.

In November 2007, the Board remanded a claim of service 
connection for a strain/sprain of the neck.  In a March 2008 
rating decision, service connection was granted for chronic 
cervical spine strain; a 20 percent disability rating was 
assigned effective September 7, 2005.  The RO interpreted the 
Veteran's June 20, 2008 claim regarding lumbar strain as also 
a claim for an increased disability rating for cervical spine 
strain.  In the October 2008 rating decision, a rating in 
excess of 20 percent for chronic cervical spine strain was 
denied.  In her October 2008 Notice of Disagreement regarding 
lumbar strain, the Veteran indicated that she was satisfied 
with the 20 percent disability rating for the cervical spine 
disability.  Therefore, this matter has been resolved and is 
not in appellate status.

Representation

The Veteran has elected to proceed unrepresented as to this 
issue.  There are two other issues currently in appellate 
status in which the Veteran is represented by an attorney.  
Because of this, the Board is simultaneously issuing two 
decisions.


FINDINGS OF FACT

1.  In a November 2007 decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
lumbar strain.

2.  The evidence associated with the claims file subsequent 
to the Board's November 2007 decision does not relate to 
unestablished facts necessary to substantiate the claim for 
service connection for lumbar strain.


CONCLUSIONS OF LAW

1.  The Board's November 2007 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the November 2007 Board decision 
is not new and material, and the claim for service connection 
for lumbar strain is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously-denied claim of 
entitlement to service connection for lumbar strain.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in a letter sent in 
August 2008, which was specifically intended to address the 
requirements of the VCAA.  In the August 2008 letter, the RO 
advised the Veteran of what the evidence must show to 
establish service connection in general.  Moreover, that 
letter informed the Veteran of the need to submit new and 
material evidence to reopen the previously-denied claim.  
This advisement satisfied the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that claimants 
must be specifically informed of what is required to reopen 
their previously-denied claims.  Accordingly, the Veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the Veteran, she was 
specifically advised in the August 2008 letter to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated her for her claimed disability.

In the August 2008 VCAA letter, the Veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on her behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the August 2008 VCAA letter, the RO informed the Veteran 
that she should submit any evidence in her possession 
relevant to her claim, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 14, 2008 VCAA letter, page 2.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the Veteran that she could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]


In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and, element (2), 
existence of a disability, are not at issue.  Element (3) is 
in dispute and was addressed by the VCAA letter described 
above.  Moreover, the RO specifically addressed elements (4) 
and (5) in the August 2008 letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The Board adds that the Veteran herself bears the 
responsibility for substantiating her claim.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  As noted in the Introduction, she does not 
currently desire a Board hearing.    

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support a claim.  There must be competent medical 
evidence unless the evidence relates to a condition as to 
which lay observation is competent to identify its existence.  
See 38 C.F.R. § 3.303(b) (2008).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the Veteran's claim to 
reopen was initiated in June 2008, her claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Factual background

The "old" evidence

The evidence of record at the time of the Board decision in 
November 2007 included the Veteran's service treatment 
records and VA and private treatment records.

The Veteran's service treatment records reflect no diagnosis 
of lumbar strain.  A November 1994 individual sick slip shows 
that the Veteran complained of lower back pain.  A December 
1994 service medical record reflects a complaint of back pain 
but no assessment of a lumbar spine disability.  In 
connection with a January 1995 Medical Board Evaluation, the 
Veteran reported recurrent back pain, but the spine was 
normal on physical examination.  

VA and private treatment records dated from 1997 to 2007 
reflect a diagnosis of a lumbar spine disability.

The November 2007 decision

In its November 2007 decision, the Board determined that the 
evidence of record did not demonstrate evidence of in-service 
incurrence or aggravation of lumbar strain, Hickson element 
(2) or medical evidence of a nexus between the Veteran's 
military service and the current lumbar spine disability, 
Hickson element (3).  

The Veteran filed to reopen her claim in June 2008.  The RO 
declined to reopen the claim, and the Veteran appealed.  
Additional evidence which has been received since June 2008 
will be discussed below.

Analysis

The Veteran's claim to reopen entitlement to service 
connection for lumbar strain was denied by the Board in 
November 2007 due to a lack of competent medical evidence of 
a in-service disease and a lack of competent medical nexus 
evidence between the Veteran's service and her current lumbar 
disability, Hickson elements (2) and (3).  The evidence then 
of record demonstrated the existence of a current lumbar 
spine disability, element (1).  

Evidence added to the record since the Board's denial in 
November 2007 includes post-service VA and private medical 
records dated from 1997 to 2007, to include duplicate copies 
of medical records, a February 2007 statement from a private 
doctor, a September 2007 handicapped parking placard 
application, Internet information, and the contentions of the 
Veteran.

The duplicate copies of a December 1997 VA treatment record 
and a February 2007 report of a magnetic resonating imaging 
(MRI) scan of the lumbar spine are not new because that 
evidence was previously considered by the Board.  

The February 2007 private treatment record, the February 2007 
statement from 
Dr. Y.C, and the September 2007 handicapped parking placard 
application are new in the sense that these particular 
records had not been previously associated with the Veteran's 
claims file but are not material.  However, these reports 
merely continue to document the current presence of a lumbar 
spine disability.  The existence of a lumbar spine disability 
was known at the time of the Board's decision in November 
2007; that matter was not in dispute.  The medical evidence 
received since November 2007 merely reflects that a lumbar 
spine disability still exists.  Such evidence, although new, 
is not material, since it does not establish in-service 
incurrence or aggravation of such disability.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence]. 

Moreover, the February 2007 private treatment record shows 
that the Veteran's back symptomatology began years after her 
discharge from active service.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to a claimant is not new and material].

The Internet information submitted by the Veteran reflects 
that sit-ups can cause back symptomatology and that the most 
branches of the United States Armed Forces have ceased 
requiring sit-ups as part of physical training.  Medical 
treatise information which is general or inconclusive is 
insufficient to support a claim.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  This certainly applies to general 
information taken from Internet sources, which in no way 
pertains to the Veteran's specific circumstances.  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  While this evidence 
is new, it is not material, because it is too general and 
inconclusive to raise a reasonable possibility of supporting 
the Veteran's claim.

Also of record is a statement of the Veteran to the effect 
that her lumbar spine disability is due to the use of 
crutches in service.  This statement is a reiteration of 
statements she made or submitted in connection with her 
previous claims.  
The Veteran's repeated contentions are therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Moreover, with regard to the Veteran's various statements 
that her current lumbar spine was incurred in service due to 
either the use of crutches or doing sit-ups, lay statements 
of the Veteran cannot be considered material as to the 
medical question presented, whether service caused or 
aggravated the her lumbar spine disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also  Moray v. 
Brown, 5 Vet. App. 211 (1993) [lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection]; Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
["[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108."].   

In short, the Board concludes that new and material evidence 
has not been submitted to reopen the claim.  The evidence 
does not relate to unestablished facts necessary to 
substantiate the claim, in-service incurrence of a lumbar 
spine disability and medical nexus.  The claim is not 
reopened, and the benefit sought on appeal remains denied.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
lumbar strain is not reopened.  The benefit sought on appeal 
remains denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


